Exhibit 10.11

SPECIALTY PROGRAM BUSINESS POOLING AGREEMENT

This Specialty Program Business Pooling Agreement (“Pooling Agreement”) by and
between Tower Insurance Company of New York (“TICNY”), an insurance company
domiciled in New York, and CastlePoint Insurance Company (“CPIC”), an insurance
company domiciled in New York, is made effective as of 12:01 a.m., January 1,
2007,  (the “Effective Date”).

WHEREAS, TICNY and CPIC are each authorized to transact, and do transact, a
multiple line property and casualty insurance business; and

WHEREAS, TICNY and CPIC desire to pool their respective Specialty Program
Business (defined below) in order to make more efficient use of available
surplus and achieve other operating efficiencies; and

WHEREAS, CPIC will act as the manager of such pool pursuant to a separate Pool
Management Agreement (“Pool Management Agreement”), attached hereto as Exhibit
A;

NOW, THEREFORE, for mutual considerations, the sufficiency and receipt of which
is hereby acknowledged, TICNY and CPIC agree as follows:


ARTICLE I                                   DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, the following
terms, whenever used herein, shall have the following meanings:


“EXISTING REINSURANCE” SHALL MEAN REINSURANCE CEDED BY A PARTICIPATING COMPANY
THAT IS IN EFFECT ON THE EFFECTIVE DATE, TO THE EXTENT THAT SUCH REINSURANCE
RELATES TO THE SPECIALTY PROGRAM BUSINESS OF SUCH PARTICIPATING COMPANY.


“MANAGEMENT FEES” SHALL MEAN THE MANAGEMENT FEES PAYABLE BY TICNY TO CPIC
PURSUANT TO THE POOL MANAGEMENT AGREEMENT.


“NET LIABILITY” SHALL MEAN THE LOSS AND LOSS ADJUSTMENT EXPENSE LIABILITY
REMAINING AFTER THE APPLICATION OF EXISTING REINSURANCE AND, WITH RESPECT TO
CPIC, POOL REINSURANCE, IN EACH CASE TO THE

1


--------------------------------------------------------------------------------



EXTENT COLLECTIBLE; PROVIDED, HOWEVER, THAT “NET LIABILITY” SHALL NOT INCLUDE
LIABILITY WITH RESPECT TO LOSSES AND LOSS ADJUSTMENT EXPENSES INCURRED PRIOR TO
THE EFFECTIVE DATE.


“NET LOSS RATIO” SHALL MEAN, FOR ANY PERIOD OF TIME, THE RATIO OF NET LOSSES
PLUS LOSS ADJUSTMENT EXPENSES INCURRED DURING SUCH PERIOD TO NET PREMIUM EARNED
FOR SUCH PERIOD.

“Net Losses” shall mean, for any period of time, any and all amounts that a
Participating Company is required to pay to or on behalf of insureds for
insurance claims made under its Policies, after the application of any
applicable reinsurance but not including loss adjustment expenses.

“Net Premium Earned” shall mean, for any period of time, the earned portion of
premiums written by a Participating Company after payment for reinsurance, if
any.


“NET WRITTEN PREMIUM” SHALL MEAN DIRECT PREMIUM WRITTEN ON THE POLICIES COVERED
BY THIS AGREEMENT PLUS ADDITIONS, LESS REFUNDS AND RETURN PREMIUM FOR
CANCELLATIONS AND REDUCTIONS (BUT NOT DIVIDENDS) AND LESS PREMIUM PAID OR
PAYABLE FOR REINSURANCE THAT INURES TO THE BENEFIT OF THE PARTICIPATING
COMPANIES.


“PARTICIPATING COMPANIES” SHALL MEAN TICNY AND CPIC.


“POLICIES” SHALL MEAN ALL POLICIES, CERTIFICATES, BINDERS, CONTRACTS AND
AGREEMENTS OF INSURANCE COVERING SPECIALTY PROGRAM BUSINESS ISSUED OR RENEWED ON
OR AFTER THE EFFECTIVE DATE BY OR ON BEHALF OF TICNY OR CPIC, AS THE CASE MAY
BE, ALL OF WHICH SHALL BE SUBJECT TO THIS POOLING AGREEMENT, COMPRISING ALL
LINES OF BUSINESS WRITTEN AS SPECIALTY PROGRAM BUSINESS.


“POOL REINSURANCE” SHALL MEAN PROPERTY CATASTROPHE AND EXCESS OF LOSS
REINSURANCE CEDED BY CPIC TO AN INSURER THAT IS NOT A PARTICIPATING COMPANY THAT
INURES TO THE BENEFIT OF THE SPECIALTY PROGRAM BUSINESS POOL.


“POOLING PERCENTAGES” SHALL BE THOSE PERCENTAGES SET FORTH ON SCHEDULE 1
ATTACHED, AS AMENDED FROM TIME TO TIME.


“PROGRAM BUSINESS” SHALL MEAN NARROWLY DEFINED CLASSES OF BUSINESS THAT ARE
UNDERWRITTEN ON AN INDIVIDUAL POLICY BASIS BY PROGRAM UNDERWRITING AGENTS ON
BEHALF OF INSURANCE COMPANIES.

2


--------------------------------------------------------------------------------


“Program Underwriting Agent” means an insurance intermediary that aggregates
business from retail and general agents and manages business on behalf of
insurance companies, including functions such as risk selection and
underwriting, premium collection, policy form design and client service.

“Specialty Program Business” shall mean all Program Business other than
Traditional Program Business or Traditional Program Business that TICNY and CPIC
agree shall be deemed Specialty Program Business.


“SPECIALTY PROGRAM BUSINESS POOL” SHALL MEAN SPECIALTY PROGRAM BUSINESS WRITTEN
BY OR ON BEHALF OF THE PARTICIPATING COMPANIES OR ASSUMED BY A PARTICIPATING
COMPANY (INCLUDING SUCH BUSINESS ASSUMED BY TICNY FROM ITS AFFILIATES), THAT IS
POOLED AND ALLOCATED TO EACH OF THE PARTICIPATING COMPANIES BASED UPON THEIR
POOLING PERCENTAGE AS SET FORTH IN THIS POOLING AGREEMENT.


“TRADITIONAL PROGRAM BUSINESS” SHALL MEAN BLOCKS OF PROGRAM BUSINESS IN EXCESS
OF $5 MILLION IN GROSS WRITTEN PREMIUM THAT TICNY HAS HISTORICALLY UNDERWRITTEN,
CONSISTING OF NON-AUTO RELATED PERSONAL LINES AND THE FOLLOWING COMMERCIAL LINES
OF BUSINESS: RETAIL STORES AND WHOLESALE TRADES, COMMERCIAL AND RESIDENTIAL REAL
ESTATE, RESTAURANTS, GROCERY STORES, OFFICE AND SERVICE INDUSTRIES, AND ARTISAN
CONTRACTORS.

ARTICLE II                               Cessions to Specialty Program Business
Pool

TICNY shall automatically and obligatorily cede to CPIC as reinsurance, and CPIC
shall be obligated to accept as assumed reinsurance, one hundred percent (100%)
of the Premium and Net Liabilities with respect to Policies issued or assumed by
TICNY, to be combined with the Premium and Net Liabilities of CPIC under
Policies issued or assumed by CPIC, provided, however, that the total combined
gross written premium share of TICNY after pooling shall not exceed $25 million
for the twelve (12) month period ending March 31, 2007, subject to a growth
factor of 25% per each twelve (12) month period thereafter, unless otherwise
agreed by the parties.


ARTICLE III                           PARTICIPATION IN SPECIALTY PROGRAM
BUSINESS POOL


CPIC SHALL ESTABLISH THE SPECIALTY PROGRAM BUSINESS POOL, WHICH SHALL CONSIST OF
THE PREMIUM AND NET LIABILITY UNDER ALL SPECIALTY PROGRAM BUSINESS WRITTEN OR
ASSUMED BY CPIC AND TICNY

3


--------------------------------------------------------------------------------



(INCLUDING BUSINESS ASSUMED BY CPIC PURSUANT TO THIS POOLING AGREEMENT).  CPIC
SHALL AUTOMATICALLY AND OBLIGATORILY CEDE TO TICNY, AND RETAIN FOR CPIC’S OWN
ACCOUNT, THE APPLICABLE POOLING PERCENTAGES OF SUCH NET LIABILITY AND TICNY
SHALL AUTOMATICALLY AND OBLIGATORILY ACCEPT SUCH CESSIONS. CPIC’S AND TICNY’S
SHARE SHALL BE AS SET FORTH ON SCHEDULE 1 HERETO, AS AMENDED FROM TIME TO TIME.
SUCH POOLING PERCENTAGES SHALL BE APPLIED TO ALL SPECIALTY PROGRAM BUSINESS
WRITTEN BY THE PARTICIPATING COMPANIES.  ANY CHANGE IN THE POOLING PERCENTAGES
SHALL BE MADE ONLY BY A WRITTEN AMENDMENT TO SCHEDULE 1 TO THIS POOLING
AGREEMENT SIGNED BY THE PARTIES HERETO OR AS OTHERWISE SET FORTH IN ARTICLE XVI
OF THIS POOLING AGREEMENT.  THE PARTICIPATING COMPANIES ACKNOWLEDGE THAT,
FOLLOWING THE ACCEPTANCE OR RETENTION OF A PERCENTAGE OF THE SPECIALTY PROGRAM
BUSINESS POOL BY A PARTICIPATING COMPANY, SUCH POOLED BUSINESS SHALL BE SUBJECT
TO SUCH REINSURANCE AS MAY BE ENTERED INTO BY SUCH PARTICIPATING COMPANY ON OR
AFTER THE EFFECTIVE DATE THAT IS FOR THE BENEFIT OF SUCH PARTICIPATING COMPANY
AS TO ITS PARTICIPATION IN THE SPECIALTY PROGRAM BUSINESS POOL AND DOES NOT
INURE TO THE BENEFIT OF THE SPECIALTY PROGRAM BUSINESS POOL.

ARTICLE IV                          Reinsurance

CPIC, as pool manager, shall negotiate, obtain and maintain such Pool
Reinsurance as it deems appropriate with respect to the liabilities of the
Specialty Program Business Pool, which reinsurance shall inure to the benefit of
the Participating Companies according to their respective Pooling Percentages.
CPIC shall purchase property and casualty excess of loss reinsurance and
property catastrophe excess of loss reinsurance from third party reinsurers to
protect the net exposure of the Participating Companies. The property
catastrophe excess of loss reinsurance purchased by CPIC may provide for up to
approximately 10% of the combined surplus of TICNY and CPIC to be retained by
the pool prior to reinsurance by third party reinsurance companies (“Pooled
Retention”). Any of the Participating Companies also shall have the right, in
its discretion, to require CPIC to increase the Pooled Retention by an
additional amount of up to 10% of the surplus of CastlePoint Reinsurance
Company, Ltd. (“CPRe”) with such additional reinsurance to be purchased from
CPRe.

4


--------------------------------------------------------------------------------



ARTICLE V                              LOSSES AND LOSS ADJUSTMENT EXPENSES


A.                                   ALL LOSS SETTLEMENTS MADE BY CPIC WITH
REGARDS TO THE SPECIALTY PROGRAM BUSINESS, WHETHER UNDER STRICT POLICY
CONDITIONS OR BY WAY OF COMPROMISE, SHALL BE UNCONDITIONALLY BINDING UPON TICNY.


B.                                     EACH PARTICIPATING COMPANY SHALL BE
LIABLE FOR ITS PERCENTAGE SHARE PER SCHEDULE 1 OF LOSS AND LOSS ADJUSTMENT
EXPENSES INCURRED UNDER OR IN CONNECTION WITH THE POLICIES AND SHALL BE CREDITED
WITH ITS PERCENTAGE SHARE PER SCHEDULE 1 OF ANY RECOVERIES OF SUCH EXPENSE.


C.                                     IF A PARTICIPATING COMPANY PAYS OR IS
HELD LIABLE TO PAY ANY PUNITIVE, EXEMPLARY, COMPENSATORY, OR CONSEQUENTIAL
DAMAGES (HEREINAFTER CALLED “EXTRA CONTRACTUAL OBLIGATIONS”) BECAUSE OF ALLEGED
OR ACTUAL NEGLIGENCE ON ITS PART IN HANDLING A CLAIM UNDER A POLICY, ONE HUNDRED
PERCENT (100%) OF SUCH EXTRA CONTRACTUAL OBLIGATIONS (TO THE EXTENT PERMITTED BY
LAW) SHALL BE ADDED TO THE NET LIABILITY, IF ANY, OF SUCH PARTICIPATING COMPANY
UNDER THE POLICY INVOLVED, AND THE SUM THEREOF SHALL BE SUBJECT TO THIS POOLING
AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH PAYMENT OF EXTRA CONTRACTUAL
OBLIGATIONS SHALL BE PERMITTED IF SUCH PAYMENT IS CONTRARY TO NEW YORK LAW.


D.                                    IF A PARTICIPATING COMPANY PAYS OR IS HELD
LIABLE TO PAY IN CONNECTION WITH ANY LOSS, AMOUNTS IN EXCESS OF THE LIMIT OF ITS
ORIGINAL POLICY, SUCH LOSS IN EXCESS OF THAT LIMIT HAVING BEEN INCURRED BECAUSE
OF ITS FAILURE TO SETTLE WITHIN THE POLICY LIMIT OR BY REASON OF ALLEGED OR
ACTUAL NEGLIGENCE IN REJECTING AN OFFER OF SETTLEMENT OR IN THE PREPARATION OF
THE DEFENSE OR IN THE TRIAL OF ANY ACTION AGAINST THE ORIGINAL INSURED OR
REINSURED OR IN THE PREPARATION OR PROSECUTION OF AN APPEAL CONSEQUENT UPON SUCH
ACTION (HEREINAFTER CALLED AN “EXCESS OF POLICY LIMITS LOSS”), ONE HUNDRED
PERCENT (100%) OF SUCH EXCESS OF POLICY LIMITS LOSS (TO THE EXTENT PERMITTED BY
LAW) SHALL BE ADDED TO THE NET LIABILITY, IF ANY, OF SUCH PARTICIPATING COMPANY
UNDER THE POLICY INVOLVED, AND THE SUM THEREOF SHALL BE SUBJECT TO THIS POOLING
AGREEMENT.

5


--------------------------------------------------------------------------------



ARTICLE VI                          SALVAGE AND SUBROGATION

Each of the Participating Companies shall be credited with its proportionate
share of salvage and subrogation on account of losses under the Policies.


ARTICLE VII                      ORIGINAL CONDITIONS APPLY


ALL REINSURANCE UNDER THIS POOLING AGREEMENT SHALL BE SUBJECT TO THE SAME RATES,
TERMS, CONDITIONS AND WAIVERS, AND TO THE SAME MODIFICATIONS AND ALTERATIONS AS
THE RESPECTIVE POLICIES.  EACH OF THE PARTICIPATING COMPANIES SHALL BE CREDITED
WITH THE PROPORTION EQUAL TO ITS POOLING PERCENTAGE OF THE ORIGINAL PREMIUMS
RECEIVED UNDER THE POLICIES ISSUED ON OR AFTER THE EFFECTIVE DATE, BUT AFTER
DEDUCTION OF PREMIUMS, IF ANY, CEDED UNDER EXISTING REINSURANCE AND POOL
REINSURANCE.


ARTICLE VIII                  CEDING COMMISSION

Each of the Participating Companies shall be charged with a ceding commission in
an amount equal to such Participating Company’s Pooling Percentage of actual
commissions paid to agents or brokers, premium taxes, guarantee fund
assessments, fees and assessments for boards, bureaus and associations, fees and
assessments for industry and residual markets, and other similar expenses
incurred by the Participating Companies on all premiums ceded hereunder, but
after deduction of ceding commissions or expense reimbursement amounts recovered
under Existing Reinsurance and Pool Reinsurance.


ARTICLE IX                          REMITTANCES AND REPORTS


A.                                   AS SOON AS PRACTICABLE CONSISTENT WITH ITS
STANDARD FINANCIAL REPORTING PRACTICES, BUT NO LATER THAN THIRTY (30) DAYS AFTER
THE END OF EACH CALENDAR MONTH, CPIC SHALL SUBMIT A POOLING REPORT TO TICNY
SETTING FORTH THE FOLLOWING INFORMATION AS REGARDS THE SPECIALTY PROGRAM
BUSINESS POOL:


1.                      NET WRITTEN PREMIUM RECEIVED DURING THE MONTH;

2.                      Net Premium Earned received during the month

3.                      CEDING COMMISSION THEREON;

4.                      Losses and loss adjustment expenses paid during the
month;

6


--------------------------------------------------------------------------------


5.               Salvage and subrogation recoveries received;

6.               Recoverables under inuring reinsurance; and

7.               Expenses paid under the Pool Management Agreement.


B.                                     THE BALANCE SHOWN TO BE DUE A
PARTICIPATING COMPANY SHALL BE REMITTED WITHIN FIFTEEN (15) DAYS AFTER THE
ISSUANCE OF THE REPORTS BY CPIC ON A COLLECTED BASIS; PROVIDED THAT CPIC MAY
RETAIN, AS MANAGER, A RESERVE OUT OF AMOUNTS OTHERWISE DUE TICNY FOR THE PAYMENT
OF AMOUNTS REASONABLY ESTIMATED BY CPIC TO BE PAYABLE DURING THE NEXT SIXTY (60)
DAYS BY THE SPECIALTY PROGRAM BUSINESS POOL AND ALLOCABLE TO TICNY HEREUNDER. 
SUCH BALANCE SHALL BE REMITTED IN CASH OR IN READILY MARKETABLE SECURITIES
(VALUED AT FAIR MARKET VALUE) IN AN AMOUNT EQUAL TO SUCH BALANCE.  SHOULD
DISCREPANCIES ARISE IN THE PROCESS OF THE VERIFICATION OF ANY REPORT, SUCH
DIFFERENCES, ONCE RESOLVED, SHOULD BE REMITTED PROMPTLY.


C.                                     AS SOON AS PRACTICABLE CONSISTENT WITH
ITS FINANCIAL REPORTING PRACTICES, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE
END OF EACH CALENDAR QUARTER, CPIC SHALL REPORT TO TICNY CEDED UNEARNED PREMIUM
RESERVES AND CEDED OUTSTANDING LOSS AND LOSS ADJUSTMENT EXPENSE RESERVES AS
REGARDS THE SPECIALTY PROGRAM BUSINESS AS OF THE END OF SUCH QUARTER.

ARTICLE X                              Offset

 

Each of the Participating Companies shall have and may exercise at any time, and
from time to time, the right to offset any balance or balances whether on
account of premiums, losses or amounts otherwise due from one Participating
Company to the other under the terms of this Pooling Agreement, subject to the
provision of applicable law, and as specifically permitted by Sections 1308 and
7427 of the New York Insurance Law.


ARTICLE XI                          ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Pooling
Agreement or any transaction hereunder shall not relieve any Participating
Company from any liability that would have attached had such delay, error or
omission not occurred, provided always that such error or omission will be
rectified as soon as possible after discovery.

7


--------------------------------------------------------------------------------



ARTICLE XII                      ACCESS TO RECORDS

The files and records of each Participating Company with respect to this Pooling
Agreement and the Specialty Program Business subject hereto shall be open to
examination by any officer or director of each of the other Participating
Companies or their duly authorized representatives during normal business hours.


ARTICLE XIII                  TERM


A.                                   THIS POOLING AGREEMENT WILL BECOME
EFFECTIVE ON THE EFFECTIVE DATE.  A PARTICIPATING COMPANY MAY TERMINATE THEIR
RESPECTIVE PARTICIPATION IN THE SPECIALTY PROGRAM BUSINESS POOL AS OF THE DATE
FORTY EIGHT (48) MONTHS AFTER THE EFFECTIVE DATE AND THEREAFTER AS OF THE CLOSE
OF A CALENDAR QUARTER BY GIVING AT LEAST SIX (6) MONTHS PRIOR WRITTEN NOTICE TO
THE OTHER PARTY BY CERTIFIED OR REGISTERED MAIL.


B.                                     CPIC SHALL HAVE THE RIGHT TO TERMINATE
ITS PARTICIPATION IN THE SPECIALTY PROGRAM BUSINESS POOL AT ANY TIME ON OR AFTER
TWENTY FOUR (24) MONTHS AFTER THE EFFECTIVE DATE AND THEREAFTER BY GIVING SIXTY
(60) DAYS PRIOR WRITTEN NOTICE BY CERTIFIED OR REGISTERED MAIL TO TICNY IF THE
SUM OF THE CUMULATIVE NET LOSS RATIO FOR THE SPECIALTY PROGRAM BUSINESS POOL
PLUS THE MANAGEMENT FEE PERCENTAGE (AS DEFINED IN THE POOL MANAGEMENT AGREEMENT)
EQUALS OR EXCEEDS 99 % FOR THE PERIOD FROM THE EFFECTIVE DATE TO THE END OF THE
CALENDAR QUARTER IMMEDIATELY PRECEDING THE DATE OF SUCH NOTICE. IF THE
PARTICIPATING COMPANIES CANNOT AGREE AS TO THE CALCULATION OF THE NET LOSS RATIO
OR MANAGEMENT FEE PERCENTAGE, WITHIN 30 DAYS OF RECEIVING THE APPROPRIATE
REPORT, THE CALCULATION SHALL BE ARBITRATED. THE ACTUARIAL FIRM OF TOWERS PERRIN
SHALL FURNISH AN ARBITER FOR TICNY, AND CPIC WILL CHOOSE ANOTHER ACTUARIAL FIRM
TO FURNISH ITS ARBITER. THOSE TWO ARBITERS WILL SELECT A THIRD INDEPENDENT
ACTUARIAL FIRM TO FURNISH THE THIRD ARBITER.


C.                                     NOTWITHSTANDING PARAGRAPHS A AND B ABOVE,
THIS POOLING AGREEMENT MAY BE TERMINATED IMMEDIATELY WITH RESPECT TO NEW OR
RENEWAL BUSINESS (A) AT ANY TIME BY MUTUAL CONSENT IN WRITING BY EACH OF THE
PARTICIPATING COMPANIES OR (B) AS OF THE CLOSE OF A CALENDAR QUARTER, UPON NOT
LESS THAN SIXTY (60) DAYS, PRIOR WRITTEN NOTICE BY A PARTICIPATING COMPANY TO
THE OTHER PARTICIPATING COMPANIES OF SUCH

8


--------------------------------------------------------------------------------



PARTICIPATING COMPANY’S EXERCISE OF ITS RIGHT TO TERMINATE ITS PARTICIPATION IN
THE SPECIALTY PROGRAM BUSINESS POOL.


D.                                    IF THIS POOLING AGREEMENT IS TERMINATED
PURSUANT TO THIS ARTICLE XIII, ALL RIGHTS AND OBLIGATIONS OF THE PARTICIPATING
COMPANIES WITH RESPECT TO SPECIALTY PROGRAM BUSINESS CEDED PURSUANT TO THIS
POOLING AGREEMENT PRIOR TO SUCH TERMINATION SHALL CONTINUE TO BE GOVERNED BY THE
TERMS OF THIS POOLING AGREEMENT.


ARTICLE XIV                 REINSURANCE CREDIT


A.                                   IF ANY PARTICIPATING COMPANY IS
UNAUTHORIZED OR OTHERWISE UNQUALIFIED IN ANY STATE OR OTHER UNITED STATES
JURISDICTION, AND IF, WITHOUT SUCH SECURITY, A FINANCIAL PENALTY TO AN OTHER
PARTICIPATING COMPANY, HEREINAFTER IN THIS ARTICLE XIV CALLED THE “REINSURED
PARTICIPATING COMPANY”, WOULD RESULT ON ANY STATUTORY STATEMENT OR REPORT IT IS
REQUIRED TO MAKE OR FILE WITH INSURANCE REGULATORY AUTHORITIES OR A COURT OF LAW
IN THE EVENT OF INSOLVENCY, THE PARTICIPATING COMPANY WILL TIMELY SECURE ITS
SHARE OF OBLIGATIONS UNDER THIS AGREEMENT IN A MANNER, FORM, AND AMOUNT
ACCEPTABLE TO THE REINSURED PARTICIPATING COMPANY AND TO ALL APPLICABLE
INSURANCE REGULATORY AUTHORITIES IN ACCORDANCE WITH THIS ARTICLE.


B.                                          THE PARTICIPATING COMPANY SHALL
SECURE SUCH OBLIGATIONS BY EITHER:

1.                                       CLEAN, IRREVOCABLE, AND UNCONDITIONAL
EVERGREEN LETTER(S) OF CREDIT (“LETTER(S) OF CREDIT”) MEETING THE REQUIREMENTS
OF NEW YORK INSURANCE REGULATION 133; AND/OR

2.                                       A TRUST ACCOUNT MEETING THE
REQUIREMENTS OF NEW YORK REGULATION 114.


C.                                     THE “OBLIGATIONS” REFERRED TO HEREIN
MEANS THE THEN CURRENT (AS OF THE END OF EACH CALENDAR QUARTER) SUM OF:

1.                                       THE AMOUNT OF THE CEDED UNEARNED
PREMIUM RESERVE FOR WHICH THE PARTICIPATING COMPANY IS RESPONSIBLE TO THE
REINSURED PARTICIPATING COMPANY;

2.                                       THE AMOUNT OF LOSSES AND LOSS
ADJUSTMENT EXPENSES AND OTHER AMOUNTS PAID BY THE REINSURE PARTICIPATING COMPANY
FOR WHICH THE PARTICIPATING COMPANY IS RESPONSIBLE TO THE REINSURED
PARTICIPATING COMPANY BUT HAS NOT YET PAID;

9


--------------------------------------------------------------------------------


3.                                       THE AMOUNT OF CEDED RESERVES FOR LOSSES
AND LOSS ADJUSTMENT EXPENSES (INCLUDING, CEDED RESERVES FOR LOSSES INCURRED BUT
NOT REPORTED) FOR WHICH THE PARTICIPATING COMPANY IS RESPONSIBLE TO THE
REINSURED PARTICIPATING COMPANY; AND

4.                                       THE AMOUNT OF RETURN AND REFUND
PREMIUMS PAID BY THE REINSURED PARTICIPATING COMPANY FOR WHICH THE PARTICIPATING
COMPANY IS RESPONSIBLE TO THE REINSURED PARTICIPATING COMPANY BUT HAS NOT YET
PAID.

D.                                    TO THE EXTENT THAT THE PARTICIPATING
COMPANY ELECTS TO PROVIDE LETTER(S) OF CREDIT, THE FOLLOWING SHALL APPLY:

1.                                       EACH LETTER OF CREDIT WILL BE ISSUED
FOR A TERM OF AT LEAST ONE YEAR AND WILL INCLUDE AN "EVERGREEN CLAUSE", WHICH
AUTOMATICALLY EXTENDS THE TERM FOR AT LEAST ONE ADDITIONAL YEAR AT EACH
EXPIRATION DATE UNLESS WRITTEN NOTICE OF NON-RENEWAL IS GIVEN TO THE REINSURED
PARTICIPATING COMPANY NOT LESS THAN 30 DAYS PRIOR TO SAID EXPIRATION DATE.

2.                                       THE LETTER OF CREDIT MUST BE ISSUED OR
CONFIRMED BY A BANK WHICH IS AUTHORIZED TO ISSUE LETTERS OF CREDIT, WHICH IS
EITHER A MEMBER OF THE FEDERAL RESERVE SYSTEM OR IS A NEW YORK STATE CHARTERED
BANK, AND WHICH IN ALL OTHER RESPECTS SATISFIES THE DEFINITION OF A "QUALIFIED
BANK" UNDER SECTION 79.1(E) OF NEW YORK INSURANCE REGULATION 133.  IF THE LETTER
OF CREDIT IS ISSUED BY A BANK AUTHORIZED TO ISSUE LETTERS OF CREDIT BUT WHICH IS
NOT SUCH A "QUALIFIED BANK", THEN THE LETTER OF CREDIT MUST BE CONFIRMED BY SUCH
A BANK AND THE LETTER OF CREDIT MUST MEET ALL OF THE CONDITIONS SET FORTH IN
SECTION 79.4 OF NEW YORK INSURANCE REGULATION 133.

3.                                       THE PARTICIPATING COMPANY AND THE
REINSURED PARTICIPATING COMPANY AGREE THAT THE REINSURED PARTICIPATING COMPANY
MAY DRAW UPON THE LETTER(S) OF CREDIT AT ANY TIME, NOTWITHSTANDING ANY OTHER
PROVISIONS IN THE AGREEMENT, PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY
THE REINSURED PARTICIPATING COMPANY OR ANY SUCCESSOR OF THE REINSURED
PARTICIPATING COMPANY BY OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY
LIQUIDATOR, REHABILITATOR, RECEIVER OR CONSERVATOR OF THE REINSURED

10


--------------------------------------------------------------------------------


PARTICIPATING COMPANY, WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE
REINSURED PARTICIPATING COMPANY OR THE PARTICIPATING COMPANY, ONLY FOR THE
FOLLOWING PURPOSES:

(I)        TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE
PARTICIPATING COMPANY’S SHARE OF PREMIUMS RETURNED TO THE OWNERS OF POLICIES
REINSURED UNDER THIS AGREEMENT ON ACCOUNT OF CANCELLATIONS OF SUCH POLICIES;

(II)       TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE
PARTICIPATING COMPANY’S SHARE OF SURRENDERS AND BENEFITS OR LOSSES PAID BY THE
REINSURED PARTICIPATING COMPANY UNDER THE TERMS AND PROVISIONS OF THE POLICIES
REINSURED UNDER THIS AGREEMENT;

(III)      TO FUND AN ACCOUNT WITH THE REINSURED PARTICIPATING COMPANY IN AN
AMOUNT AT LEAST EQUAL TO THE DEDUCTION, FOR REINSURANCE CEDED, FROM THE
REINSURED PARTICIPATING COMPANY’S LIABILITIES FOR POLICIES CEDED UNDER THIS
AGREEMENT.  SUCH AMOUNT SHALL INCLUDE, BUT NOT BE LIMITED TO, AMOUNTS FOR POLICY
RESERVES FOR CLAIMS AND LOSSES INCURRED (INCLUDING LOSSES INCURRED BUT NOT
REPORTED), LOSS ADJUSTMENT EXPENSES, AND UNEARNED PREMIUMS; AND

(IV)      TO PAY ANY OTHER AMOUNTS THE REINSURED PARTICIPATING COMPANY CLAIMS
ARE DUE UNDER THIS AGREEMENT.

4.     THE REINSURED PARTICIPATING COMPANY SHALL IMMEDIATELY RETURN TO THE
PARTICIPATING COMPANY ANY AMOUNTS DRAWN DOWN ON THE LETTER OF CREDIT THAT ARE
SUBSEQUENTLY DETERMINED NOT TO BE DUE.

5.     THE ISSUING BANK SHALL HAVE NO RESPONSIBILITY WHATSOEVER IN CONNECTION
WITH THE PROPRIETY OF WITHDRAWALS MADE BY THE REINSURED PARTICIPATING COMPANY OF
THE DISPOSITION OF FUNDS WITHDRAWN, EXCEPT TO ENSURE THAT WITHDRAWALS ARE MADE
ONLY UPON THE ORDER OF PROPERLY AUTHORIZED REPRESENTATIVES OF THE REINSURED
PARTICIPATING COMPANY.


E.     TO THE EXTENT THAT THE PARTICIPATING COMPANY ELECTS TO ESTABLISH A TRUST
ACCOUNT, THE FOLLOWING SHALL APPLY.

11


--------------------------------------------------------------------------------


1.     IT IS AGREED THAT THE PARTICIPATING COMPANY SHALL ENTER INTO A TRUST
AGREEMENT (THE “TRUST AGREEMENT”) IN A FORM ACCEPTABLE TO THE REINSURED
PARTICIPATING COMPANY AND ESTABLISH A TRUST ACCOUNT (THE “TRUST ACCOUNT”) FOR
THE SOLE BENEFIT OF THE REINSURED PARTICIPATING COMPANY WITH A TRUSTEE (THE
“TRUSTEE”), WHICH SHALL BE AT THE TIME THE TRUST IS ESTABLISHED, AND SHALL
CONTINUE TO BE, EITHER A MEMBER OF THE FEDERAL RESERVE SYSTEM OR A NEW YORK
STATE CHARTERED BANK AND WHICH SHALL NOT BE A PARENT, SUBSIDIARY OR AFFILIATE OF
THE PARTICIPATING COMPANY OR THE REINSURED PARTICIPATING COMPANY.

2.     THE PARTICIPATING COMPANY AGREES TO DEPOSIT AND MAINTAIN IN SAID TRUST
ACCOUNT ASSETS TO BE HELD IN TRUST BY THE TRUSTEE FOR THE BENEFIT OF THE
REINSURED PARTICIPATING COMPANY AS SECURITY FOR THE PAYMENT OF THE PARTICIPATING
COMPANY’S OBLIGATIONS TO THE REINSURED PARTICIPATING COMPANY UNDER THE
AGREEMENT.  SUCH ASSETS SHALL BE MAINTAINED IN THE TRUST ACCOUNT BY THE
PARTICIPATING COMPANY AS LONG AS THE PARTICIPATING COMPANY CONTINUES TO REMAIN
LIABLE FOR SUCH OBLIGATIONS.

3.     THE PARTICIPATING COMPANY AGREES THAT THE ASSETS DEPOSITED INTO THE TRUST
ACCOUNT SHALL BE VALUED ACCORDING TO THEIR CURRENT FAIR MARKET VALUE AND SHALL
CONSIST ONLY OF CURRENCY OF THE UNITED STATES OF AMERICA, CERTIFICATES OF
DEPOSIT ISSUED BY A UNITED STATES BANK AND PAYABLE IN UNITED STATES LEGAL
TENDER, AND INVESTMENTS OF THE TYPES SPECIFIED IN PARAGRAPHS (1), (2), (3), (8)
AND (10) OF SECTION 1404(A) OF THE NEW YORK INSURANCE LAW, PROVIDED SUCH
INVESTMENTS ARE ISSUED BY AN INSTITUTION THAT IS NOT THE PARENT, SUBSIDIARY OR
AFFILIATE OF EITHER THE GRANTOR OR THE BENEFICIARY (“AUTHORIZED INVESTMENTS”).

4.     THE PARTICIPATING COMPANY, PRIOR TO DEPOSITING ASSETS WITH THE TRUSTEE,
SHALL EXECUTE ALL ASSIGNMENTS AND ENDORSEMENTS IN BLANK, AND SHALL TRANSFER
LEGAL TITLE TO THE TRUSTEE OF ALL SHARES, OBLIGATIONS OR ANY OTHER ASSETS
REQUIRING ASSIGNMENTS, IN ORDER THAT THE REINSURED PARTICIPATING COMPANY, OR THE
TRUSTEE UPON DIRECTION OF THE REINSURED PARTICIPATING COMPANY, MAY WHENEVER
NECESSARY NEGOTIATE ANY SUCH ASSETS WITHOUT CONSENT OR SIGNATURE FROM THE
PARTICIPATING COMPANY OR ANY OTHER ENTITY.

5.     ALL SETTLEMENTS OF ACCOUNT UNDER THE TRUST AGREEMENT BETWEEN THE
REINSURED PARTICIPATING COMPANY AND PARTICIPATING COMPANY SHALL BE MADE IN CASH
OR ITS EQUIVALENT.

12


--------------------------------------------------------------------------------


6.     THE PARTICIPATING COMPANY AND THE REINSURED PARTICIPATING COMPANY AGREE
THAT THE ASSETS IN THE TRUST ACCOUNT MAY BE WITHDRAWN BY THE REINSURED
PARTICIPATING COMPANY AT ANY TIME, NOTWITHSTANDING ANY OTHER PROVISIONS IN THE
AGREEMENT, PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY THE REINSURED
PARTICIPATING COMPANY OR ANY SUCCESSOR OF THE REINSURED PARTICIPATING COMPANY BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR OF THE REINSURED PARTICIPATING COMPANY, WITHOUT
DIMINUTION BECAUSE OF THE INSOLVENCY OF THE REINSURED PARTICIPATING COMPANY OR
THE PARTICIPATING COMPANY, ONLY FOR THE FOLLOWING PURPOSES:

(I)        TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE
PARTICIPATING COMPANY’S SHARE OF ANY LOSSES AND LOSS ADJUSTMENT EXPENSES PAID BY
THE REINSURED PARTICIPATING COMPANY BUT NOT RECEIVED FROM THE PARTICIPATING
COMPANY OR FOR UNEARNED PREMIUMS DUE TO THE REINSURED PARTICIPATING COMPANY BUT
NOT OTHERWISE PAID BY THE PARTICIPATING COMPANY UNDER THE AGREEMENT; OR

(II)       TO MAKE PAYMENT TO THE PARTICIPATING COMPANY OF ANY AMOUNTS HELD IN
THE TRUST ACCOUNT THAT EXCEED 102% OF THE PARTICIPATING COMPANY’S OBLIGATIONS
(LESS THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT) HEREUNDER;
OR

(III)      WHERE THE REINSURED PARTICIPATING COMPANY HAS RECEIVED NOTIFICATION
OF TERMINATION OF THE TRUST ACCOUNT, AND WHERE THE PARTICIPATING COMPANY’S
ENTIRE OBLIGATIONS UNDER THE AGREEMENT REMAIN UNLIQUIDATED AND UNDISCHARGED TEN
(10) DAYS PRIOR TO SUCH TERMINATION, TO WITHDRAW AMOUNTS EQUAL TO SUCH
OBLIGATIONS (LESS THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT)
AND DEPOSIT SUCH AMOUNTS IN A SEPARATE ACCOUNT, IN THE NAME OF THE REINSURED
PARTICIPATING COMPANY, IN ANY UNITED STATES BANK OR TRUST COMPANY, APART FROM
ITS GENERAL ASSETS, IN TRUST FOR SUCH USES AND PURPOSES SPECIFIED IN
SUB-PARAGRAPHS (I) AND (II) ABOVE AS MAY REMAIN EXECUTORY AFTER SUCH WITHDRAWAL
AND FOR ANY PERIOD AFTER SUCH TERMINATION.

7.     THE PARTICIPATING COMPANY SHALL HAVE THE RIGHT TO SEEK THE REINSURED
PARTICIPATING COMPANY’S APPROVAL TO WITHDRAW ALL OR ANY PART OF THE ASSETS FROM
THE TRUST ACCOUNT AND TRANSFER SUCH

13


--------------------------------------------------------------------------------


ASSETS TO THE PARTICIPATING COMPANY, PROVIDED THAT THE WITHDRAWAL CONFORMS TO
THE FOLLOWING REQUIREMENTS:

(I)        THE PARTICIPATING COMPANY SHALL, AT THE TIME OF WITHDRAWAL, REPLACE
THE WITHDRAWN ASSETS WITH OTHER AUTHORIZED INVESTMENTS HAVING A MARKET VALUE
EQUAL TO THE MARKET VALUE OF THE ASSETS WITHDRAWN,

(II)       AFTER SUCH WITHDRAWAL AND TRANSFER, THE MARKET VALUE OF THE TRUST
ACCOUNT IS NO LESS THAN 102% OF THE PARTICIPATING COMPANY’S OBLIGATIONS (LESS
THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT).

In the event that the Participating Company seeks the Reinsured Participating
Company’s approval hereunder, the Reinsured Participating Company shall not
unreasonably or arbitrarily withhold its approval.

8.     IN THE EVENT THAT THE REINSURED PARTICIPATING COMPANY WITHDRAWS ASSETS
FROM THE TRUST ACCOUNT FOR THE PURPOSES SET FORTH IN PARAGRAPH (6)(I) ABOVE IN
EXCESS OF ACTUAL AMOUNTS REQUIRED TO MEET THE PARTICIPATING COMPANY’S
OBLIGATIONS TO THE REINSURED PARTICIPATING COMPANY (LESS THE BALANCE OF CREDIT
AVAILABLE UNDER ANY LETTER(S) OF CREDIT), OR IN EXCESS OF AMOUNTS DETERMINED TO
BE DUE AND UNDER PARAGRAPH (6)(III) ABOVE, THE REINSURED PARTICIPATING COMPANY
WILL RETURN SUCH EXCESS TO THE PARTICIPATING COMPANY.

9.        THE REINSURED PARTICIPATING COMPANY WILL PREPARE AND FORWARD AT ANNUAL
INTERVALS OR MORE FREQUENTLY AS DETERMINED BY THE REINSURED PARTICIPATING
COMPANY, BUT NOT MORE FREQUENTLY THAN QUARTERLY TO THE PARTICIPATING COMPANY A
STATEMENT FOR THE PURPOSES OF THIS ARTICLE, SHOWING THE PARTICIPATING COMPANY’S
SHARE OF OBLIGATIONS AS SET FORTH ABOVE.  IF THE PARTICIPATING COMPANY’S SHARE
THEREOF EXCEEDS THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED, THE
PARTICIPATING COMPANY WILL, WITHIN FIFTEEN (15) DAYS OF RECEIPT OF THE REINSURED
PARTICIPATING COMPANY’S STATEMENT, BUT NEVER LATER THAN DECEMBER 31 OF ANY YEAR,
INCREASE THE AMOUNT OF THE LETTER OF CREDIT, OR TRUST ACCOUNT TO THE REQUIRED
AMOUNT OF THE PARTICIPATING COMPANY’S SHARE OF OBLIGATIONS SET FORTH IN THE
REINSURED PARTICIPATING

14


--------------------------------------------------------------------------------


COMPANY’S STATEMENT, BUT NEVER LATER THAN DECEMBER 31 OF ANY YEAR.  IF THE THEN
EXISTING BALANCE OF THE SECURITY PROVIDED EXCEEDS AN AMOUNT EQUAL TO 102% OF THE
PARTICIPATING COMPANY’S SHARE THEREOF, THE REINSURED PARTICIPATING COMPANY WILL
RELEASE THE AMOUNT IN EXCESS OF 102% TO THE PARTICIPATING COMPANY UPON THE
PARTICIPATING COMPANY’S WRITTEN REQUEST.


F.     THE PARTICIPATING COMPANY WILL TAKE ANY OTHER REASONABLE STEPS THAT MAY
BE REQUIRED FOR THE REINSURED PARTICIPATING COMPANY TO TAKE FULL CREDIT ON ITS
STATUTORY FINANCIAL STATEMENTS FOR THE REINSURANCE PROVIDED BY THIS AGREEMENT.


ARTICLE XV               AMENDMENTS

This Pooling Agreement may be amended only if in writing and signed by each
Participating Company.


ARTICLE XVI              ADJUSTMENTS TO PARTICIPATION

CPIC may, in its sole discretion, change the Pooling Percentages as set forth in
Schedule 1 hereto as of the date that is six (6) months following the Effective
Date and, from time to time, as of any six (6) month anniversary of the
Effective Date thereafter, upon not less than thirty (30) days prior written
notice to the other Participating Company, unless such notice is waived by the
other Participating Company, and provided, however, that the CPIC and the other
Participating Company may agree to change the pool participations as of any
calendar quarter; provided, however, that the Pooling Percentage of TICNY shall
at all times during the term of this Pooling Agreement be a minimum of 15% and a
maximum of 50%, and provided further, however, that the total combined gross
written premium share of TICNY assumed under this Pooling Agreement shall not
exceed $25 million for the twelve (12) month period ending on March 31, 2007,
subject to a growth factor of 25% per each twelve (12) month period thereafter,
unless otherwise agreed by the parties.  Each such change shall apply to
Policies issued or renewed after the effective date of such change.  Schedule 1
shall be revised to reflect all such changes and the effective date of each such
change. If the maximum gross written premium after pooling is attained in any
twelve (12) month period ending March 31 as set forth herein, unless otherwise
agreed by the parties as set forth

15


--------------------------------------------------------------------------------


above, then the Pooling Percentage, which shall apply to all premiums and losses
on a pro-rated basis for such period, of TICNY shall be decreased for that
twelve (12) month period, even if such Pooling Percentage is below 15%.


ARTICLE XVII            INVESTMENTS

The investments of the Participating Companies and any income, gains or losses
derived therefrom and expenses related thereto, are not part of, nor are they
subject to the terms of, this Pooling Agreement.


ARTICLE XVIII           INSOLVENCY


A.    IN THE EVENT OF THE INSOLVENCY OR THE APPOINTMENT OF A LIQUIDATOR,
RECEIVER OR OTHER STATUTORY SUCCESSOR OF A PARTICIPATING COMPANY, ANY AMOUNT DUE
SUCH PARTICIPATING COMPANY AS A CEDING PARTY SHALL BE PAYABLE BY THE ACCEPTING
PARTY ON THE BASIS OF THE LIABILITY OF THE CEDING PARTY UNDER THE POLICIES
REINSURED WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE CEDING PARTY. 
PAYMENTS BY THE ACCEPTING PARTY SHALL BE MADE DIRECTLY TO THE CEDING PARTY OR TO
THE LIQUIDATOR, RECEIVER OR STATUTORY SUCCESSOR, EXCEPT (A) WHERE ANY POLICY
SPECIFICALLY PROVIDES ANOTHER PAYEE OF SUCH REINSURANCE IN THE EVENT OF THE
INSOLVENCY OF THE CEDING PARTY, OR (B) WHERE THE ACCEPTING PARTY, WITH THE
CONSENT OF THE DIRECT INSURED OR INSUREDS, HAS ASSUMED SUCH POLICY OBLIGATIONS
OF THE CEDING PARTY AS DIRECT OBLIGATIONS OF THE ACCEPTING PARTY TO PAYEES UNDER
SUCH POLICIES AND IN SUBSTITUTION FOR THE OBLIGATIONS OF THE CEDING PARTY TO
SUCH PAYEES.


B.    THE LIQUIDATOR OR RECEIVER OR STATUTORY SUCCESSOR OF THE CEDING PARTY
SHALL GIVE WRITTEN NOTICE TO THE ACCEPTING PARTY OF THE PENDENCY OF ANY CLAIM
AGAINST THE INSOLVENT CEDING PARTY ON THE POLICIES REINSURED WITHIN A REASONABLE
TIME AFTER SUCH CLAIM IS FILED IN THE INSOLVENCY PROCEEDING.  DURING THE
PENDENCY OF SUCH CLAIM, THE ACCEPTING PARTY MAY INVESTIGATE THE CLAIM AND
INTERPOSE IN THE PROCEEDING WHERE THE CLAIM IS TO BE ADJUDICATED, AT ITS OWN
EXPENSE, ANY DEFENSE OR DEFENSES WHICH IT MAY DEEM AVAILABLE TO THE CEDING PARTY
OR ITS LIQUIDATOR OR RECEIVER OR STATUTORY SUCCESSOR.  THE EXPENSES THUS

16


--------------------------------------------------------------------------------



INCURRED BY THE ACCEPTING PARTY SHALL BE CHARGEABLE, SUBJECT TO COURT APPROVAL,
AGAINST THE INSOLVENT CEDING PARTY SOLELY AS A RESULT OF THE DEFENSE UNDERTAKEN
BY THE ACCEPTING PARTY.


ARTICLE XIX              ARBITRATION


A.    AS A CONDITION PRECEDENT TO ANY RIGHT OF ACTION HEREUNDER, IN THE EVENT OF
ANY DISPUTE OR DIFFERENCE OF OPINION HEREAFTER ARISING WITH RESPECT TO THIS
POOLING AGREEMENT (EXCEPT AS SET FORTH IN ARTICLE XIII —TERM), IT IS HEREBY
MUTUALLY AGREED THAT SUCH DISPUTE OR DIFFERENCE OF OPINION SHALL BE SUBMITTED TO
ARBITRATION.  ONE ARBITER SHALL BE CHOSEN BY EACH PARTICIPATING COMPANY THAT IS
A PARTY TO SUCH DISPUTE AND AN UMPIRE SHALL BE CHOSEN BY THE ARBITERS BEFORE
THEY ENTER UPON ARBITRATION, ALL OF WHOM SHALL BE ACTIVE OR RETIRED
DISINTERESTED EXECUTIVE OFFICERS OF INSURANCE OR REINSURANCE COMPANIES OR
UNDERWRITERS AT LLOYD’S OF LONDON.  IN THE EVENT THAT A PARTICIPATING COMPANY
SHOULD FAIL TO CHOOSE AN ARBITER WITHIN THIRTY (30) DAYS FOLLOWING A WRITTEN
REQUEST BY ANOTHER PARTICIPATING COMPANY TO DO SO, THE REQUESTING PARTICIPATING
COMPANY’S ARBITER SHALL CHOOSE A SECOND ARBITER BEFORE ENTERING UPON
ARBITRATION.  IF THE TWO ARBITRATORS ARE UNABLE TO AGREE UPON THE THIRD
ARBITRATOR WITHIN THIRTY (30) DAYS OF THEIR APPOINTMENT, THE THIRD ARBITRATOR
SHALL BE SELECTED FROM A LIST OF SIX INDIVIDUALS (THREE NAMED BY EACH
ARBITRATOR) BY A JUDGE OF THE UNITED STATES DISTRICT COURT HAVING JURISDICTION
OVER THE GEOGRAPHICAL AREA IN WHICH THE ARBITRATION IS TO TAKE PLACE, OR IF THAT
COURT DECLINES TO ACT, THE STATE COURT HAVING GENERAL JURISDICTION IN SUCH AREA.


B.    PARTICIPATING COMPANIES PARTY TO THE DISPUTE SHALL PRESENT THEIR CASE TO
THE ARBITERS WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF APPOINTMENT OF THE
UMPIRE.  THE ARBITERS SHALL CONSIDER THIS POOLING AGREEMENT AS AN HONORABLE
ENGAGEMENT RATHER THAN MERELY AS A LEGAL OBLIGATION AND THEY ARE RELIEVED OF ALL
JUDICIAL FORMALITIES AND MAY ABSTAIN FROM FOLLOWING THE STRICT RULES OF LAW. 
THE DECISION OF THE ARBITERS SHALL BE FINAL AND BINDING ON ALL PARTICIPATING
COMPANIES; BUT FAILING TO AGREE, THEY SHALL CALL IN THE UMPIRE AND THE DECISION
OF THE MAJORITY SHALL BE FINAL AND BINDING UPON ALL PARTIES.  JUDGMENT UPON THE
FINAL DECISION OF THE ARBITERS MAY BE ENTERED IN ANY COURT OF COMPETENT
JURISDICTION.

17


--------------------------------------------------------------------------------



C.    EACH PARTICIPATING COMPANY THAT IS A PARTY TO THE DISPUTE SHALL BEAR THE
EXPENSE OF ITS OWN ARBITER, AND SHALL JOINTLY AND EQUALLY BEAR WITH THE OTHER
THE EXPENSE OF THE UMPIRE AND OF THE ARBITRATION.  IN THE EVENT THAT THE TWO
ARBITERS ARE CHOSEN BY THE REQUESTING PARTICIPATING COMPANY, AS ABOVE PROVIDED,
THE EXPENSE OF THE ARBITERS, THE UMPIRE AND THE ARBITRATION SHALL BE EQUALLY
DIVIDED BETWEEN THE PARTICIPATING COMPANIES THAT ARE PARTIES TO THE ARBITRATION.


ARTICLE XX               MISCELLANEOUS PROVISIONS


A.    HEADINGS USED HEREIN ARE NOT A PART OF THIS POOLING AGREEMENT AND SHALL
NOT AFFECT THE TERMS HEREOF.


B.    ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER THIS POOLING
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE
AS FOLLOWS:  (A) IF SENT BY REGISTERED OR CERTIFIED MAIL IN THE UNITED STATES
RETURN RECEIPT REQUESTED, UPON RECEIPT; (B) IF SENT BY REPUTABLE OVERNIGHT AIR
COURIER, TWO BUSINESS DAYS AFTER MAILING; (C) IF SENT BY FACSIMILE TRANSMISSION,
WITH A COPY MAILED ON THE SAME DAY IN THE MANNER PROVIDED IN (A) OR (B) ABOVE,
WHEN TRANSMITTED AND RECEIPT IS CONFIRMED BY TELEPHONE; OR (D) IF OTHERWISE
ACTUALLY PERSONALLY DELIVERED, WHEN DELIVERED.


C.    THIS POOLING AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS AND LEGAL
REPRESENTATIVES.  NEITHER THIS POOLING AGREEMENT, NOR ANY RIGHT OR OBLIGATION
HEREUNDER, MAY BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY HERETO.


D.    THIS POOLING AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN ANY NUMBER
OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO
BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT.


E.     THIS POOLING AGREEMENT WILL BE CONSTRUED, PERFORMED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF TO

18


--------------------------------------------------------------------------------



THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


F.     THIS POOLING AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, STATEMENTS, REPRESENTATIONS AND
WARRANTIES, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE
PARTIES AND THERE ARE NO GENERAL OR SPECIFIC WARRANTIES, REPRESENTATIONS OR
OTHER AGREEMENTS BY OR AMONG THE PARTIES IN CONNECTION WITH THE ENTERING INTO OF
THIS POOLING AGREEMENT OR THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET
FORTH OR CONTEMPLATED HEREIN. IF ANY PROVISION OF THIS POOLING AGREEMENT IS HELD
TO BE VOID OR UNENFORCEABLE, IN WHOLE OR IN PART, (I) SUCH HOLDING SHALL NOT
AFFECT THE VALIDITY AND ENFORCEABILITY OF THE REMAINDER OF THIS POOLING
AGREEMENT, INCLUDING ANY OTHER PROVISION, PARAGRAPH OR SUBPARAGRAPH, AND
(II) THE PARTIES AGREE TO ATTEMPT IN GOOD FAITH TO REFORM SUCH VOID OR
UNENFORCEABLE PROVISION TO THE EXTENT NECESSARY TO RENDER SUCH PROVISION
ENFORCEABLE AND TO CARRY OUT ITS ORIGINAL INTENT.


G.    NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY ANY PARTY TO OR OF ANY BREACH
OR DEFAULT BY ANY OTHER PARTY IN THE PERFORMANCE BY SUCH OTHER PARTY OF ITS
OBLIGATIONS HEREUNDER SHALL BE DEEMED OR CONSTRUED TO BE A CONSENT OR WAIVER TO
OR OF ANY OTHER BREACH OR DEFAULT IN THE PERFORMANCE OF OBLIGATIONS HEREUNDER BY
SUCH OTHER PARTY HEREUNDER.  FAILURE ON THE PART OF ANY PARTY TO COMPLAIN OF ANY
ACT OR FAILURE TO ACT OF ANY OTHER PARTY OR TO DECLARE ANY OTHER PARTY IN
DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES, SHALL NOT CONSTITUTE A
WAIVER BY SUCH FIRST PARTY OF ANY OF ITS RIGHTS HEREUNDER.  THE RIGHTS AND
REMEDIES PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT ANY PARTY MAY OTHERWISE HAVE AT LAW OR EQUITY.


H.    EXCEPT AS EXPRESSLY PROVIDED FOR IN THE INSOLVENCY PROVISIONS ABOVE,
NOTHING IN THIS POOLING AGREEMENT WILL CONFER ANY RIGHTS UPON ANY PERSON THAT IS
NOT A PARTY OR A SUCCESSOR OR PERMITTED ASSIGNEE OF A PARTY TO THIS POOLING
AGREEMENT.


I.      WHEREVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS
POOLING AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”

19


--------------------------------------------------------------------------------



J.     THIS ARTICLE XX SHALL SURVIVE THE TERMINATION OF THIS POOLING AGREEMENT.


IN WITNESS WHEREOF, THE PARTICIPATING COMPANIES HAVE CAUSED THIS POOLING
AGREEMENT TO BE EXECUTED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN, SUBJECT TO
THE SATISFACTION OF NEW YORK INSURANCE LAW § 1505, INCLUDING ANY CONDITIONS SUCH
REGULATORS MAY IMPOSE ON THE TERMS OF THIS AGREEMENT SUBSEQUENT TO THE DATE
HEREOF.

 

TOWER INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

 



By:

/s/ Francis M. Colalucci

 

 

 

 

 

Name:

Francis M. Colalucci

 

 

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

Date:

January 11, 2007

 

 

CASTLEPOINT INSURANCE COMPANY

 

 

 

 

 

 



By:

/s/ Joel S. Weiner

 

 

 

 

 

Name:

Joel S. Weiner

 

 

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

Date:

January 11, 2007

 

20


--------------------------------------------------------------------------------